902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Monroe CORNISH, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Monroe CORNISH, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Monroe CORNISH, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Monroe CORNISH, Defendant-Appellant.
Nos. 89-7226, 90-7019, 90-7030 and 90-7031.
United States Court of Appeals, Fourth Circuit.
Submitted April 3, 1990.Decided May 2, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (CR No. 89-360-PN)
Monroe Cornish, appellant pro se.
Glenda Gay Gordon, Breckinridge Long Willcox, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
DISMISSED IN PART AND AFFIRMED IN PART.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Monroe Cornish, a Maryland prisoner who was found incompetent to stand trial in district court, appeals from several district court orders which ruled on various pretrial motions and from denial of a petition for mandamus.  We dismiss in part and affirm in part.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the orders in Nos. 89-7226 and 90-7031 denying various motions filed by Cornish in an ongoing criminal action are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  Nor are they appealable under any exception to the final judgment rule.


4
Similarly, the court's order in No. 90-7030, finding no merit in certain challenges to Cornish's conditions of confinement but ordering additional briefing on a forced medication claim, does not finally dispose of all issues raised by those pleadings and is not appealable.


5
Appeal No. 90-7030 also challenges, in part, a denial of a separate motion for relief in the nature of mandamus, 28 U.S.C. Sec. 1361.  Appeal No. 90-7019 likewise challenges a denial of mandamus relief.  In these appeals, we affirm the district court's denial of mandamus relief on the reasoning of the district court.  United States v. Cornish, CR-89-360-PN (D.Md. Jan. 30 and Feb. 6, 1990).


6
We deny Cornish's motion to supplement the record and for court-appointed counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


7
DISMISSED IN PART AND AFFIRMED IN PART.